Citation Nr: 1519467	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating greater than 10 percent for a postoperative compound fracture of the right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran's right leg disability is shown objectively by painful limitation of motion.  He suffers from additional functional loss and flare-ups due to stiffness, giving way, weakness, debility, swelling, locking and abnormal heat with constant pain that was 8 on a scale of 1 to 10.  He can also only stand for on average twenty minutes and only walk about one hundred yards.  


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for a right leg disability are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code (DC) 5262 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

An October 2010 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disabilities at issue. Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009). The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and how VA rates a disability and determines an effective date. Thus, the duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

The January 2011 contract examination report is adequate to determine the issue on appeal. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). With respect to the contract examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The contract examination report reflects examination of the Veteran, and description and evaluation of the Veteran's right leg disability. The examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  As the January 2011 VA contract medical examination report adequately describes the severity of the Veteran's right leg disability for rating purposes, VA's duty to assist with respect to obtaining relevant records and VA medical examinations and/or opinions has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Rating Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id.; see 38 C.F.R. § 4.14.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

In this case, the Veteran asserts that his right leg disability is more severe than what is reflected by the currently assigned 10 percent disability rating, which is rated under DC 5262.

Under DC 5262, regarding impairment of the tibia and fibula, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and, a 40 percent maximum rating is warranted for nonunion of the tibia and fibular with loose motion, requiring brace. Id.

Included within 38 C.F.R. §4.71a are additional Diagnostic Codes that evaluate impairment resulting from service connected knee, ankle, and leg disorders, including DC 5003 (degenerative arthritis), DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), and DC 5263 (genu recurvatum), DC 5270 (ankylosis of the ankle), and DC 5271 (limited motion of the ankle).

According to the rating schedule, flexion of the knee to 140 degrees is considered full flexion and extension to 0 degrees is considered full extension. See 38 C.F.R. § 4.71, Plate II. Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260. Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. Id., DC 5261.

Ankle motion is rated based on "marked" (20 percent) or "moderate" (10 percent) limitation. Id., DC 5271.

Terms such as "slight," "moderate," "severe," and "marked," are not defined in the regulations. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. Although the use of the terms "slight," "moderate," "severe," and "marked" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45. Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

During the Veteran's January 2011 VA contract examination, the Veteran reported weakness, stiffness, giving way, debility, swelling, locking and abnormal heat with constant pain. The Veteran reported that on a scale of 1 to 10, his pain level was an 8. The Veteran also reported limitations on his ability to stand because of his bone condition, stating that he can only stand for on average twenty minutes. The Veteran also reported that on average he can only walk about one hundred yards. The examiner reported antalgic gait due to the Veteran's right leg condition. The examiner stated that the Veteran's right leg measurement was 94 cm and left leg was 97 cm. There was evidence of abnormal weight bearing on his feet as well as unusual shoe wear pattern. The surgical area was tender. There was no instability. X-rays showed an old, healed fracture, with intramedullary rod. There was a gap in the mid fibular shaft. There was no indication of the malunion of the astralgus or os calcis on the right. The examiner diagnosed post-operative compound fracture of the right tibia and fibula with medullary rod and surgical scars. The examiner found malunion of the right tibia and fibula without knee or ankle disability.

The examiner found that the Veteran's range of motion for the right knee was flexion of 110 degrees with pain at 80 degrees. The Veteran's right knee extension was 0 degrees. The examiner found that the Veteran's knee was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the right knee.

The examiner found that the Veteran's range of motion for the right ankle was dorsiflexion of 15 degrees with pain at 15 degrees and plantar flexion of 40 degrees with pain at 40 degrees. The examiner found that the joint junction was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The examiner found that the Veteran's right ankle showed tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage or subluxation.  

As discussed above, the Veteran has objective evidence of limitation of flexion of the knee (albeit less severe than that contemplated by the noncompensable rating under the knee codes). Flexion is limited at most to 80 degrees. The Veteran's leg extension is not limited. The Board finds that the Veteran's 80 degrees of flexion represents slight knee disability, which is contemplated by the 10 percent rating under DC 5262. Slight, moderate, and marked degrees of disability are not defined by regulation; however, the Board takes clues from the remainder of the rating schedule, which does put values on particular limits of knee motion to inform its decision. In this case, the Board finds that the Veteran's knee disability as a result of his malunion is slight, when considered in light of the schedule which finds limitation to 45 degrees or less to be the threshold for compensable knee disability under other codes, and a limitation of at 60 degrees or less to reach the noncompensable rating. The Veteran's right ankle disability is a slight limited motion.  The Veteran's right ankle range of motion is limited by 5 degrees dorsiflexion and 10 degrees plantar flexion.  

However, based on a careful review of all of the evidence, throughout the appeal period, the Veteran's bilateral knee disability warrants a 30 percent evaluation. The Board finds that the Veteran has demonstrated that a 30 percent evaluation is warranted for functional loss and flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); Deluca, 8 Vet. App at 204-7.  The Veteran reported stiffness, giving way, weakness, debility, swelling, locking and abnormal heat with constant pain that was 8 on a scale of 1 to 10.  He also reported limitations on his ability to stand because of his bone condition, stating that he can only stand for on average twenty minutes and only walk about one hundred yards.  Under DC 5262, the Board finds that these factors more nearly approximate a marked disability.  Overall and applying the benefit of the doubt standard, the evidence more nearly approximates 30 percent evaluation.  However, there is no indication of nonunion of the tibia and fibula, with loose motion, requiring a brace and the Veteran's functional loss and flare-ups do not rise to this level.  

Therefore, the rating criteria for a 30 percent evaluation for the bilateral knees, but no higher, have been satisfied.

The Board has considered whether any of the other DCs applicable to the knee, leg, and ankle would result in a higher disability rating. There is no degenerative arthritis, ankylosis, subluxation, instability, dislocation, removal of cartilage, genu recurvatum, malunion of os calcis or astragalus, or astragalectomy shown; therefore, DCs 5003, 5256-5259, 5263, 5270, or 5272-5274 are not applicable.  Specifically, although the Veteran has reported weakness and giving way, the Board finds the medical evidence more probative as to whether the Veteran has actual instability of the knee or leg.  Moreover, his complaints of weakness and giving way are contemplated in the functional loss in his 30 percent rating.  

The Veteran's scars related to this disability are currently noncompensable.  Upon examination, the scars are not painful or unstable and do not meet the criteria under any of the skin codes for a compensable rating.  

Extra-Schedular Consideration

The Board has considered whether the evaluation of the Veteran's service-connected right leg disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not complete account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted for the Veteran's service-connected right leg disability.

A comparison of the Veteran's current right leg disability symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedule standards."  38 C.F.R. § 3.321(b). The Veteran's right leg disability is manifested by a painful limitation of motion. This symptom is compensated and accounted for in the Veteran's schedular rating. See Thun, 22 Vet. App. at 115.  The Veteran's knees are evaluated by rating criteria that take into account any additional functional loss caused by pain and weakness, incoordination, etc. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 37 . In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference," over and above that which is already contemplated in the assigned schedular ratings, which explicitly contemplates a "marked" disability.  

Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.


ORDER

A disability rating of 30 percent for a right leg disability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


